—Judgment, *82Supreme Court, Bronx County (Fred Eggert, J., at hearing; Harold Silverman, J., at jury trial and sentence), rendered May 3, 1991, convicting defendant of assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 11/2 to 41/2 years, unanimously affirmed.
Based upon the totality of the circumstances surrounding defendant’s imprisonment and interrogation, the People proved beyond a reasonable doubt that he knowingly, voluntarily and intelligently waived his Miranda rights (see, People v Williams, 62 NY2d 285).
Defendant’s claim that the court’s charge removed from the jury’s consideration the fifth element of the crime of criminal possession of a weapon in the third degree is unpreserved and is not exempt from the requirement of preservation (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818). Were we to review the claim, we would find that the charge as a whole, including the supplemental charge, conveyed the proper legal principles (see, People v Coleman, 70 NY2d 817). We also note that the element of possession outside defendant’s home or place of business was never an issue at trial, and that the possession took place at an outdoor location which was not anyone’s home or place of business.
We adhere to our prior determination denying defendant’s motion for production of certain minutes. Concur—Rosenberger, J. P., Ross, Williams, Mazzarelli and Andrias, JJ.